Bridget Psarianos (AK Bar No. 1705025)
Brook Brisson (AK Bar No. 0905013)
Joanna Cahoon (AK Bar No. 1405034)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
bbrisson@trustees.org
jcahoon@trustees.org

Attorneys for Plaintiffs
Alaska Wildlife Alliance, Alaska Wilderness League,
Defenders of Wildlife, Environment America,
and Sierra Club

Karimah Schoenhut (pro hac vice pending)
SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
50 F St., NW 8th Floor
Washington, DC 20001
Phone: (202) 548-4584
Fax: (202) 547-6009
karimah.schoenhut@sierraclub.org

Attorney for Plaintiff Sierra Club

Kristen Monsell (pro hac vice pending)
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
Phone: (510) 844-7137
Fax: (510) 844-7150
kmonsell@biologicaldiversity.org

Attorney for Plaintiffs Center for Biological Diversity
and Friends of the Earth

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA




         Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 1 of 65
 ALASKA WILDLIFE ALLIANCE,                   Case No. 3:21-cv-00209-JWS
 ALASKA WILDERNESS LEAGUE,
 CENTER FOR BIOLOGICAL
 DIVERSITY, DEFENDERS OF
 WILDLIFE, ENVIRONMENT
 AMERICA, FRIENDS OF THE
 EARTH, and SIERRA CLUB,

                            Plaintiffs,

                     v.

 U.S. FISH & WILDLIFE SERVICE,
 UNITED STATES DEPARTMENT OF
 THE INTERIOR, SHANNON
 ESTENOZ, in her official capacity as
 Assistant Secretary for Fish and Wildlife
 and Parks, and DEBRA HAALAND, in
 her official capacity as Secretary of the
 Interior,

                          Defendants.

       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
(Marine Mammal Protection Act, 16 U.S.C. §§ 1371-1423h; Endangered Species Act, 16
 U.S.C. §§ 1531–1544; National Environmental Policy Act, 42 U.S.C. §§ 4321–4370j;
                Administrative Procedure Act, 5 U.S.C. §§ 702–706)

       Plaintiffs Alaska Wildlife Alliance, Alaska Wilderness League, Center for

Biological Diversity, Defenders of Wildlife, Environment America, Friends of the Earth,

and Sierra Club (collectively, Plaintiffs) file this Complaint for Declaratory and

Injunctive Relief, alleging:




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 2 of 65

         Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 2 of 65
                              I.     NATURE OF THE CASE

       1.       This action seeks declaratory and injunctive relief against the U.S. Fish and

Wildlife Service and the United States Department of the Interior (collectively, FWS) for

its decision to issue a five-year incidental take regulation (ITR) under the Marine

Mammal Protection Act (MMPA) approving the Alaska Oil and Gas Association’s

(AOGA) petition to take Southern Beaufort Sea stock (SBS) polar bears and Pacific

walrus in the Beaufort Sea and adjacent northern coast of Alaska (North Slope). These

animals are protected from “take” by the MMPA. Polar bears are also protected as a

threatened species under the Endangered Species Act (ESA).

       2.       FWS’s ITR, along with the related Environmental Assessment (EA),

Finding of No Significant Impact (FONSI), and Biological Opinion (BiOp), violate the

MMPA, the National Environmental Policy Act (NEPA), the ESA, and the

Administrative Procedure Act (APA). These statutes and their implementing regulations

impose important protections for marine mammals and threatened species such as polar

bears, and mandate careful, informed analysis of FWS’s decision to issue an ITR. In

particular, the MMPA places the burden on FWS to supply scientific evidence rationally

demonstrating that all non-speculative impacts comply with the stringent thresholds

imposed by that Act to allow take. If it cannot do so, FWS cannot lawfully authorize an

exception from the MMPA’s moratorium on take.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 3 of 65

            Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 3 of 65
       3.       The ITR enables companies, groups, or individuals conducting onshore and

offshore oil and gas exploration, development, and production activities on the North

Slope to request a letter of authorization (LOA) to take polar bears via nonlethal,

incidental, Level B harassment. As explained below, Level B harassment is defined as an

act with the potential to disturb a marine mammal.

       4.       The ITR will authorize the Level B harassment of up to 443 individual SBS

polar bears over the next five years. Based on FWS’s assessment that the current

population is approximately 907 polar bears, this means that up to approximately half of

the SBS population (49%) will be subjected to Level B harassment by the oil and gas

activities covered by the ITR.

       5.       In making its finding that the activities covered by the ITR would not result

in take more severe than Level B harassment, FWS segmented the total Level A

harassment. As detailed below, the MMPA defines Level A harassment as an act with the

potential to injure a marine mammal. Here, FWS divided the Level A harassment into

“serious” and “non-serious” Level A harassment, and defined “serious” Level A

harassment to mean an injury likely to cause mortality. That division has no basis in law.

By dividing Level A harassment in this manner, FWS avoided contending with the results

of its own modeling.

       6.       FWS’s modeling of the covered activities shows that there is a 45% to 46%

annual probability of “serious” Level A harassment (an act with the potential to injure,


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 4 of 65

            Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 4 of 65
where the injury is likely to result in death) or lethal take of at least one polar bear cub.

That annual probability means that over the course of the five years that the ITR is in

place, it is more than 94% likely that a “serious” Level A harassment/lethal take will

occur in at least one of the five years due to the covered activities. There also is more

than a 70% probability that a “serious” Level A harassment/lethal take will occur in at

least two of the five years. Despite these facts, FWS contends that take more severe than

Level B harassment is not sufficiently likely to occur, and that it therefore need not

consider the impacts of Level A take when evaluating whether it can authorize Level B

harassment caused by the same activities. FWS does not assert that it could authorize any

take more severe than Level B harassment in compliance with the MMPA. Indeed, given

the precarious state of the SBS population due to sea ice loss, and its low cub survival

rates, the authorization of take more severe than Level B harassment would not comport

with the MMPA.

       7.       FWS’s failure to comply with the law places SBS polar bear cubs at risk of

death, and will expose a vast proportion of the population to industrial disturbance.

FWS’s determinations that issuance of the ITR would result in no more than negligible

impacts to the SBS population and that take of this imperiled stock would be of small

numbers violate the MMPA and are arbitrary and capricious.

       8.       Despite the high probability of at least one Level A harassment or lethal

take occurring from the covered activities, FWS authorized Level B harassment without


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 5 of 65

            Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 5 of 65
addressing the more severe form of take resulting from those same covered activities.

Issuing an ITR to authorize take by Level B harassment when there is such a high

probability that unauthorized Level A harassment or lethal take will also result from

those activities violates the MMPA.

       9.       In making its finding that the ITR would cause no more than a negligible

impact, FWS did not analyze the impacts of taking cubs by “serious” Level A harassment

or lethal take on the SBS population. Instead, it concluded that the annual 45% to 46%

probability of such take was not sufficiently likely to warrant considering cub loss in the

negligible impact finding. It also discounted the impact of “non-serious” Level A

harassment of newborn cubs on the ground that it lacked data to determine how likely it

is that the injury (a reduction in fitness) would cause death.

       10.      In reaching its small numbers finding, FWS did not analyze how total take

authorized by the ITR — involving roughly half the population of SBS polar bears —

could reasonably be considered small numbers. Instead, it departed from its prior practice

by only considering whether the number of individuals taken in a given year was a small

proportion of the population. FWS adopted this new practice without acknowledging its

departure from its prior practice of considering whether the total number of individuals

taken over the entire five-year ITR is a small proportion of the population.

       11.      FWS also failed to ensure the least practicable adverse impacts on SBS

polar bears as required by the MMPA by failing to adequately consider and prescribe


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 6 of 65

            Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 6 of 65
mitigation measures limiting the timing or geographic scope of onshore seismic

exploration.

           12.   FWS’s FONSI and final EA violated NEPA because the agency failed to

consider reasonable alternatives to limit impacts on SBS polar bears, such as timing or

geographic restrictions on seismic exploration projects, or to adequately explain its

reasons for not considering such an alternative.

           13.   Finally, FWS’s BiOp was arbitrary and capricious and violated the ESA

because the level of take authorized in the agency’s incidental take statement (ITS) failed

to account for reasonably certain Level A and lethal take of SBS polar bears and because

the BiOp’s reinitiation notice states that reinitiation is discretionary, rather than

mandatory, when take in exceedance of that specified in the ITS occurs.

                            II.    JURISDICTION AND VENUE
           14.   This Court has jurisdiction over the parties and subject matter of this action

under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1361 (action to compel

mandatory duty), 28 U.S.C. § 2201 (declaratory relief), and 28 U.S.C. § 2202 (injunctive

relief).

           15.   FWS’s ITR, BiOp, final EA, and FONSI are final agency actions for which

Plaintiffs have a right to judicial review under the APA. 5 U.S.C. §§ 701–706.

           16.   Defendants’ sovereign immunity is waived pursuant to the APA. 5 U.S.C. §

702.


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 7 of 65

            Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 7 of 65
       17.    Venue is proper in the District of Alaska under 28 U.S.C. § 1391(a)–(c) and

(e) because a substantial part of the events giving rise to the claims occurred within the

FWS Alaska Regional Office, because many groups are primarily located in or maintain

offices in Alaska, and because the ITR geographic area includes the Beaufort Sea and

North Slope, in Alaska.

                                     III.     PARTIES

                                            Plaintiffs

       18.    Plaintiff Alaska Wildlife Alliance (AWA) was founded by Alaskans in

1978 to protect intact ecosystems so that our state’s wildlife can be managed for

biodiversity and the benefit of present and future generations. AWA has over 300

members and supporters. AWA and its members speak out against energy development

that unduly threatens vulnerable Alaskan ecosystems and species. AWA is particularly

concerned about the impacts of climate change and oil and gas development to threatened

SBS polar bears. AWA’s efforts to protect SBS polar bears include encouraging the

public to take protective actions through social media posts, hosting educational seminars

and film screenings, and joining legal actions to protect polar bears from threats posed by

oil and gas development. AWA’s staff and its members also engage in research and

advocacy efforts around agency compliance with the ESA and MMPA by drafting

research publications, reviewing ESA designations for species, and engaging in other

scientific research opportunities involving marine mammals.

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 8 of 65

         Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 8 of 65
       19.    Plaintiff Alaska Wilderness League (AWL) is a nonprofit organization

founded in 1993 with approximately 100,000 members and supporters, including many

members in Alaska. AWL’s mission is to galvanize support to secure vital policies that

protect and defend America’s last great wild public lands, waters, and species such as

threatened polar bears that depend on them. AWL advocates for the protection of

Alaska’s wild lands and waters and works to prevent environmental degradation on

Alaska’s public lands and waters, including the North Slope. AWL actively works on

issues related to oil and gas development and the protection of Alaska’s North Slope.

AWL is committed to honoring the human rights and traditional values of the people of

the Arctic and has pushed to stop or slow the projected extirpation of all polar bears from

Alaska by 2050. AWL has joined letters and comments calling for stronger protections

for polar bears under the ESA and MMPA, engages with the media to highlight threats to

polar bears from oil and gas development, has participated in legal actions to protect

polar bears, and, in 2020, AWL helped to introduce federal legislation safeguarding SBS

polar bear denning habitat from oil and gas activities.

       20.    Plaintiff Center for Biological Diversity (the Center) is a national, nonprofit

organization, with offices across the country and in La Paz, Mexico. The Center’s

mission is to ensure the preservation, protection, and restoration of biodiversity, native

species, ecosystems, public lands, and public health. The Center has more than 84,300

members throughout the United States, including in Alaska. The Center is actively


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 9 of 65

         Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 9 of 65
involved in species and habitat protection issues throughout the United States, including

protection of the Arctic and its wildlife. The Center also led the efforts to secure ESA

protections for polar bears and the designation of about 187,000 square miles as polar

bear critical habitat. The Center also intervened in several lawsuits to help defend ESA

protections for polar bears. The Center continues to fight for greater protections for polar

bears, including filing lawsuits to protect these animals from the numerous harms

inherent in oil and gas exploration and development, including noise pollution, habitat

destruction, oil spills, and greenhouse gas pollution that exacerbates the climate crisis.

       21.    Plaintiff Defenders of Wildlife (Defenders) is a nonprofit conservation

organization and one of the nation’s leading advocates for endangered species and

wildlife. Founded in 1947, Defenders is headquartered in Washington, D.C. and

maintains six regional offices throughout the country, including in Anchorage, Alaska.

Defenders represents approximately 1.8 million members and supporters nationwide and

around the world, including more than 6,000 in Alaska. Defenders uses education, public

outreach, science, policy, and litigation, along with legislative and administrative

advocacy, to defend the species, ecosystems, and habitats that are central to the

organization’s mission, including on the North Slope. Defenders has worked for decades

to safeguard polar bears and their habitat from destructive oil and gas development.

Protecting threatened polar bears is key to implementing Defenders’ vision to ensure that

diverse wildlife populations are secure and thriving, sustained by a healthy and intact


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 10 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 10 of 65
network of lands and waters. Defenders also works to support implementation of FWS’s

Polar Bear Conservation and Recovery Plan, and to reduce any conflicts or impacts to

polar bears and other wildlife that may arise from current or proposed development

activities in the Arctic. Defenders has participated in legal actions to protect polar bear

habitat and worked to introduce the Polar Bear Cub Survival Act of 2020 which aimed to

protect SBS polar bear denning habitat from oil and gas activities.

       22.    Plaintiff Environment America, Inc. (Environment America) is a national

environmental advocacy group with twenty-nine affiliate state organizations and

members and supporters in every state, including Alaska. Environment America works to

protect the places that Americans love, and promote core environmental values such as

clean air to breathe, clean water to drink, and clean energy to power America’s energy

needs. Environment America engages in independent research and advocates for policies

by lobbying and mobilizing the public. Environment America has worked to raise

awareness about the harmful impacts of oil and gas drilling on public lands, including in

Alaska, the need to protect America's natural heritage over fossil fuel extraction, and the

urgency of protecting threatened and endangered species.

       23.    Plaintiff Friends of the Earth is a tax-exempt, 501(c)(3) organization and a

not-for-profit corporation. Friends of the Earth is a membership organization consisting

of more than 280,000 members, including more than 660 members who live in Alaska,

and more than 4.5 million activists nationwide. Friends of the Earth is also a member of


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 11 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 11 of 65
Friends of the Earth-International, which is a network of grassroots groups in 74

countries worldwide. Friends of the Earth’s mission is to protect our natural environment,

including air, water, and land, and to create a more healthy and just world. Friends of the

Earth utilizes public education, advocacy, legislative processes, and litigation to achieve

its organizational goals. Friends of the Earth is concerned about the potential adverse

impacts that fossil fuel exploration and development activities in Alaska’s Arctic,

including on the North Slope and Beaufort Sea, have on our climate, and on wildlife,

such as polar bears, and the people who depend on them. Therefore, on behalf of its

members and activists, Friends of the Earth actively engages in advocacy to influence

U.S. energy and environmental policies affecting Alaska’s Arctic and help protect polar

bears and other wildlife threatened by oil and gas activity.

       24.    Plaintiff Sierra Club is the nation’s oldest and largest grassroots

environmental organization. The Sierra Club is a national nonprofit organization of

approximately 830,000 members dedicated to exploring, enjoying, and protecting the

wild places of Earth; to practicing and promoting the responsible use of the Earth’s

ecosystems and resources; to educating and enlisting humanity to protect and restore the

quality of the natural and human environment, and to using all lawful means to carry out

these objectives. The Alaska Chapter of the Sierra Club has approximately 1,800

members. The Sierra Club’s concerns encompass a variety of environmental issues in

Alaska, and the organization has long been active on issues related to the protection of


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 12 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 12 of 65
polar bears and their critical habitat. The Sierra Club has submitted extensive public

comments on projects impacting polar bears, participated in the federal decision-making

process concerning protections for polar bears under the ESA, informs its members and

the general public about the legal and ecological issues surrounding polar bears, and

contributed to the introduction of federal legislation to protect polar bear denning habitat

in 2020.

       25.     Plaintiffs participated actively in the administrative process related to

FWS’s promulgation of the ITR and issuance of the EA and FONSI by submitting public

comments, engaging with and contracting experts to review the analysis, and engaging

their members and supporters to participate in support of protection for polar bears and

walrus. Plaintiffs also have an interest in ensuring that FWS complies with applicable

laws mandating protection of sensitive species and requiring informed and transparent

agency decision making.

       26.     Plaintiffs’ members and supporters travel to the North Slope to research,

observe, and enjoy polar bears in their natural habitat. Plaintiffs’ members and supporters

have subsistence, cultural, economic (i.e., guiding), recreational and aesthetic (i.e.,

viewing and photographing), scientific and educational, environmental, conservation, and

other interests in SBS polar bears and depend upon the continued health of the stock for

their use and enjoyment.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 13 of 65

           Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 13 of 65
       27.    Plaintiffs’ members’ and supporters’ use and enjoyment of the polar bears

that inhabit the North Slope will be adversely affected by impacts to SBS polar bears

caused by the take authorized under the ITR. The ITR provides for imminent issuance of

LOAs that authorize take, causing disturbance to SBS polar bears and substantial risks of

serious injury or death of cubs, thereby harming the interests of Plaintiffs’ members and

supporters and their ability to observe, photograph, research, and otherwise rely on polar

bears for subsistence and cultural practices or economic activities like guiding.

       28.    FWS’s issuance of the ITR in violation of the MMPA, NEPA, and ESA

harms SBS polar bears and harms the interests of Plaintiffs and their members. The

agency’s failure to adhere to mandated procedures and its reliance on a flawed analysis

also harms Plaintiffs’ and their members’ and supporters’ ability to engage in the public

process and ensure informed decision making and compliance with statutory protections

mandated for the protection of marine mammals and ESA-listed species.

       29.    These actual, concrete injuries suffered by Plaintiffs and their members are

fairly traceable to FWS’s issuance of the ITR, EA, FONSI, and BiOp in violation of the

substantive and procedural protections of these laws, and would be redressed by the relief

sought in this case.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 14 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 14 of 65
                                        Defendants

       30.    Defendant U. S. Fish and Wildlife Service is an agency within the

Department of the Interior and is charged with administering the MMPA, NEPA, and

ESA processes for proposed activities impacting marine mammals on the North Slope.

       31.    Defendant Department of the Interior is an agency of the United States

responsible for oversight of the U.S. Fish and Wildlife Service.

       32.    Defendant Shannon Estenoz is the Assistant Secretary for Fish and Wildlife

and Parks and is being sued in her official capacity. Ms. Estenoz is responsible for policy

decisions and oversight of the U.S. Fish and Wildlife Service and is the official who

signed the ITR.

       33.    Defendant Debra Haaland is the Secretary of the Interior and is being sued

in her official capacity. Secretary Haaland is the official ultimately responsible under

federal law for ensuring that FWS’s actions and decisions comply with all applicable

laws and regulations.

                              IV. LEGAL BACKGROUND
                             Marine Mammal Protection Act

       34.    Congress enacted the MMPA in 1972 based on its finding that “marine

mammals have proven themselves to be resources of great international significance,

esthetic and recreational as well as economic[.]” 16 U.S.C. § 1361(6). The MMPA’s

stated purpose is “that [marine mammals] should be protected and encouraged to develop

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 15 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 15 of 65
to the greatest extent feasible commensurate with sound policies of resource management

and that the primary objective of their management should be to maintain the health and

stability of the marine ecosystem.” Id.

       35.    The National Marine Fisheries Service and FWS jointly administer the

MMPA, with jurisdiction over different species. FWS has responsibility for administering

the MMPA for polar bears. 50 C.F.R. § 18.3.

       36.    To carry out its protective and conservation purposes, the MMPA imposes

a moratorium on the taking of marine mammals. 16 U.S.C. § 1371(a). Under the MMPA,

“take” is broadly defined as “to harass, hunt, capture, or kill, or attempt to harass, hunt,

capture, or kill any marine mammal.” Id. § 1362(13). Under the MMPA, the term

“harassment” means “any act of pursuit, torment, or annoyance which has the potential to

injure a marine mammal or marine mammal stock in the wild; or has the potential to

disturb a marine mammal or marine mammal stock in the wild by causing disruption of

behavioral patterns, including, but not limited to, migration, breathing, nursing, breeding,

feeding, or sheltering.” Id. § 1362(18)(A). Harassment that “has the potential to injure a

marine mammal or marine mammal stock in the wild” is “Level A harassment.” Id. §

1362(18)(C). Harassment that “has the potential to disturb a marine mammal or marine

mammal stock in the wild by causing disruption of behavioral patterns, including, but not

limited to, migration, breathing, nursing, breeding, feeding, or sheltering” is “Level B

harassment.” Id. § 1362(18)(D).


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 16 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 16 of 65
       37.    The MMPA contains several narrow exceptions to the moratorium on take.

The ITR challenged here was promulgated pursuant to the exception provided at section

1371(a)(5)(A)(i). Under that provision, for “a specified activity . . . within a specified

geographical region,” the Secretary has authority to allow “during periods of not more

than five consecutive years each, the incidental, but not intentional, taking . . . of small

numbers of marine mammals of a species or population stock,” but only if the Secretary

“finds that the total of such taking during each five-year (or less) period concerned will

have a negligible impact on such species or stock and will not have an unmitigable

adverse impact on the availability of such species or stock for taking for subsistence

uses[.]” Id. § 1371(a)(5)(A)(i). These findings must be “based on the best scientific

evidence available.” 50 C.F.R. § 18.27(a)–(b).

       38.    The MMPA regulations define negligible impact to mean “an impact

resulting from the specified activity that cannot be reasonably expected to, and is not

reasonably likely to, adversely affect the species or stock through effects on annual rates

of recruitment or survival.” Id. § 18.27(c).

       39.    The MMPA regulations define “small numbers” as “a portion of a marine

mammal species or stock whose taking would have a negligible impact on that species or

stock.” 50 C.F.R. § 18.27. The Ninth Circuit held that regulatory definition of “small

numbers” inconsistent with the MMPA. Ctr. for Biological Diversity v. Salazar, 695 F.3d

893, 903–904 (9th Cir. 2012).


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 17 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 17 of 65
       40.    An agency authorizing incidental take pursuant to an activity must

promulgate specific ITRs prescribing (1) “permissible methods of taking pursuant to such

activity, and other means of effecting the least practicable adverse impact on such species

or stock and its habitat;” (2) measures “necessary to ensure no unmitigable adverse

impact on the availability of the species or stock for taking for subsistence uses;” and (3)

“requirements pertaining to the monitoring and reporting of such taking.” 16 U.S.C. §

1371(a)(5)(A)(i); see also 50 C.F.R. § 18.27(e).

       41.    The findings of “small numbers” and “negligible impacts” are two separate

and distinct requirements. See Marine Mammals; Incidental Take During Specified

Activities, 81 Fed. Reg. 52,276, 52,277 (Aug. 5, 2016); see also Ctr. for Biological

Diversity, 695 F.3d at 903.

       42.    Small numbers and negligible impact findings must be based on the total

amount of take authorized during the entire ITR period. 16 U.S.C. § 1371(a)(5)(A)(i)(I).

       43.    The burden of proof to support a negligible impact finding is on both the

applicant and FWS. Incidental Take of Endangered, Threatened and Other Depleted

Marine Mammals, 54 Fed. Reg. 40,338, 40,343 (Sept. 29, 1989).

       44.    The MMPA prohibits FWS from authorizing only part of the take that will

occur under an ITR when the covered activities will cause other, unauthorized take.

Kokechik Fishermen’s Ass’n v. Sec’y of Com., 839 F.2d 795, 801–02 (D.C. Cir. 1988).




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 18 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 18 of 65
       45.    LOAs are required to conduct activities pursuant to an ITR and may only

be issued if the level of take authorized in a LOA will be consistent with the total take

allowable under an ITR. 50 C.F.R. § 18.27(f)(1)–(2).

       46.    The MMPA also requires FWS to annually conduct stock assessment

reports for marine mammals that are listed under the ESA. 16 U.S.C. § 1386(a),

(c)(1)(A). As part of that annual stock assessment report process, the agency must

estimate the “potential biological removal” level for each marine mammal stock under its

jurisdiction. Id. § 1386(a)(6). Potential biological removal is defined as “the maximum

number of animals, not including natural mortalities, that may be removed from a marine

mammal stock while allowing that stock to reach or maintain its optimum sustainable

population” under the MMPA. Id. § 1362(20).

       47.    The MMPA defines a strategic stock as one “for which the level of direct

human-caused mortality exceeds the potential biological removal level; . . . or which is

listed under the [ESA], or is designated as depleted under the MMPA.” Id. § 1362(19).

The MMPA defines a depleted stock as one which is below its optimum sustainable

population or listed under the ESA. Id. § 1362(1). SBS polar bears are considered a

depleted, strategic stock.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 19 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 19 of 65
                            National Environmental Policy Act


       48.    NEPA’s twin aims are to ensure that federal agencies take a hard look at the

environmental impacts of their proposed actions before taking an action and to ensure

that agencies provide relevant information to the public so the public can play a role in

both the decision-making process and the implementation of the decision. 42 U.S.C. §

4332(2)(C); 40 C.F.R. §§ 1502.1, 1502.16. By focusing the agency’s attention on the

environmental consequences of its proposed action, NEPA ensures that important effects

will not be overlooked or underestimated only to be discovered after an agency has

committed resources. 42 U.S.C. § 4332(2)(C).

       49.    NEPA requires federal agencies to prepare a detailed environmental impact

statement (EIS) for every major federal action that will have a significant impact on the

quality of the human environment. Id. § 4332.

       50.    An agency may avoid preparing an EIS if the agency: (1) prepares an

environmental assessment identifying and analyzing the action’s environmental effects;

and (2) finds that the action would not cause any significant impacts, and presents the

agency’s conclusions in a FONSI. 40 C.F.R. §§ 1501.5, 1501.6.

       51.    The purpose of an EA is to assist the agency in determining whether a

project may significantly affect the environment. An EA must provide evidence and

analysis in order to determine whether to prepare an EIS or issue a FONSI, and either aid



COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 20 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 20 of 65
an agency’s efforts to prepare a necessary EIS or, should an EIS be unnecessary, aid the

agency’s compliance with NEPA. 40 C.F.R. § 1501.5.

          52.    NEPA requires agencies provide a “detailed statement” of alternatives to

the proposed action. 42 U.S.C. § 4332(2)(C). In order to fulfill this purpose, an EA must

discuss (1) the purpose and need for the proposal, (2) reasonable alternatives to the

proposed action as required by NEPA, and (3) the environmental impacts of both the

proposed action and all reasonable alternatives. 40 C.F.R. § 1501.5.

                                   Endangered Species Act

          53.    Congress enacted the ESA to protect and conserve threatened and

endangered species and the ecosystems upon which they depend. 16 U.S.C. § 1531(b),

(c)(1).

          54.    The goal of the ESA is not only to save endangered and threatened species

from extinction but also to recover these species to the point where they are no longer in

danger of extinction, nor likely to be in danger of extinction in the foreseeable future, and

thus no longer in need of ESA protection. Id. §§ 1531(b) (purposes), 1532(3)

(definitions).

          55.    The National Marine Fisheries Service and FWS jointly administer the

ESA, with jurisdiction over different species. FWS has responsibility for administering

the ESA and performing consultations for polar bears. 50 C.F.R. §§ 17.11(h), 402.01(b).




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 21 of 65

           Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 21 of 65
       56.    The ESA prohibits any “person,” including private parties as well as local,

state, and federal agencies, from committing or causing others to commit unauthorized

“take” of individual members of an endangered species, as well as threatened species

protected from such take by species-specific regulations or a “Section 4(d) Rule.” 16

U.S.C. §§ 1538(a)(1)(B), (G), 1538(g). For polar bears, the Section 4(d) Rule prohibits

unauthorized incidental take from an activity unless the taking has been authorized or

exempted under the MMPA. 50 C.F.R. § 17.40(q)(2); see also 16 U.S.C. § 1371

(prohibiting take of marine mammals unless specifically permitted). The authorization of

take under the MMPA does not exempt an agency from complying with Section 7 of the

ESA.

       57.    Under the ESA, “take” means “to harass, harm, pursue, hunt, shoot, wound,

kill, trap, capture, or collect” or any attempt to do the above actions. 16 U.S.C. §

1532(19). “Harm” means an “act which actually kills or injures wildlife.” 50 C.F.R. §

17.3. “Harass” means “an intentional or negligent act or omission which creates the

likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt

normal behavioral patterns which include, but are not limited to, breeding, feeding, or

sheltering.” Id.

       58.    Section 7(a)(2) of the ESA obligates federal agencies to ensure “that any

action authorized, funded or carried out by such agency . . . is not likely to jeopardize the




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 22 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 22 of 65
continued existence of any endangered species or threatened species or result in the

destruction or adverse modification of [critical] habitat.” 16 U.S.C. § 1536(a)(2).

       59.    To fulfill this substantive duty, Section 7(a)(2) imposes procedural

obligations on federal agencies to consult with FWS. Id.

       60.    The ESA prescribes a multi-step process to ensure compliance with its

substantive provisions. A federal agency proposing to take an action, i.e., the “action

agency,” must inquire of FWS whether any threatened or endangered species “may be

present” in the area of the proposed action. Id. § 1536(c)(1); see also 50 C.F.R. §

402.14(a) (requirement for formal consultation). If the answer is affirmative, the action

agency shall prepare and submit to FWS a biological assessment to determine whether

such species “is likely to be affected” by the action. 16 U.S.C. § 1536(c)(1); 50 CFR §

402.02. For the purposes of the ITR, FWS is the action agency, and is conducting a

Section 7 consultation with itself.

       61.    If the action agency determines that the action “will likely affect” the listed

species, formal consultation is required. 16 U.S.C. § 1536(a)(3); 50 C.F.R. § 402.14(a),

(b). Formal consultation concludes with FWS’s issuance of a BiOp. 50 C.F.R. § 402.02.

FWS must “use the best scientific and commercial data available” during the consultation

process. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(d).

       62.    In a BiOp, FWS must determine whether the federal action subject to

consultation is likely to jeopardize the continued existence of the listed species or destroy


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 23 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 23 of 65
or adversely modify its designated critical habitat. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §

402.02. A likelihood of jeopardy is found when “an action . . . reasonably would be

expected, directly or indirectly, to reduce appreciably the likelihood of both the survival

and recovery of a listed species in the wild by reducing the reproduction, numbers, or

distribution of that species.” 50 C.F.R. § 402.02.

       63.    The BiOp must include a summary of the information upon which the

opinion is based, an evaluation of the current status of the listed species, the effects of the

action, and the cumulative effects. Id. § 402.14(g)(2)–(3), (h)(1)(i)–(iii). The “effects of

the action” include “all consequences to listed species or critical habitat that are caused

by the proposed action, including the consequences of other activities that are caused by

the proposed action.” Id. § 402.02.

       64.    The BiOp must consider the relevant factors and articulate a rational

connection between the facts found and the choice made. See Ctr. for Biological

Diversity v. U.S. Bureau of Land Mgmt., 698 F.3d 1101, 1121 (9th Cir. 2012).

       65.    If the BiOp concludes that an action is likely to result in jeopardy to a listed

species, it must set forth the reasonable and prudent alternatives, if any, that would avoid

jeopardy. 16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. §§ 402.02, 402.14(h)(2).

       66.    If the BiOp concludes that an action is unlikely to result in jeopardy but that

take is reasonably certain to occur, FWS must provide an ITS specifying the amount or

extent of incidental take authorized, reasonable and prudent measures necessary to


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 24 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 24 of 65
minimize the impact of authorized taking, in the case of marine mammals, any measures

necessary to comply with Section 1371(a)(5) of the MMPA, and terms and conditions

necessary to implement the measures specified in the ITS. 16 U.S.C. § 1536(b)(4); 50

C.F.R. § 402.16.

       67.    Taking in excess of the amount authorized in an ITS is prohibited and

requires immediate re-initiation of formal consultation. 16 U.S.C. § 1536(o)(2); 50 C.F.R.

§§ 402.14(i)(4), 402.16.

                               Administrative Procedure Act


       68.    Courts review agency actions under the APA. 5 U.S.C. §§ 702, 704.

       69.    Under the APA, Courts “hold unlawful and set aside agency action,

findings, and conclusions” that are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” in excess of statutory authority, or made “without

observance of procedure required by law.” Id. § 706(2)(A)–(D).

       70.    When an agency reverses a prior policy or decision, the agency is

“obligated to supply a reasoned analysis for the change.” Motor Vehicles Mfrs. Ass’n of

U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983). An agency change in

position is arbitrary and capricious under the APA unless the agency (1) displays

“awareness that it is changing position,” (2) shows that “the new policy is permissible

under the statute,” (3) “believes” the new policy is better, and (4) provides “good



COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 25 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 25 of 65
reasons” for the new policy, which, if the “new policy rests upon factual findings that

contradict those which underlay its prior policy,” must include “a reasoned explanation . .

. for disregarding facts and circumstances that underlay or were engendered by the prior

policy.” F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515–16 (2009); see also

Organized Village of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (en

banc).

                                V.    STATEMENT OF FACTS

                              Southern Beaufort Sea Polar Bears


          71.   In 2008, FWS published its final rule listing the polar bear as a threatened

species under the ESA. FWS, Determination of Threatened Status for the Polar Bear

(Ursus maritimus) Throughout Its Range, 73 Fed. Reg. 28,212 (May 15, 2008). FWS also

published a Special Rule for the Polar Bear, 73 Fed. Reg. 76,249 (Dec. 16, 2008), which

specifies the protective measures that apply to the polar bear because of its threatened

status.

          72.   Of the two polar bear populations (or stocks) found in the United States, the

SBS population is the most likely to occur in the nearshore Beaufort Sea and North

Slope. The SBS population is among the most imperiled polar bear populations in the

world, having declined dramatically since the 1990s. In addition to climate change, polar

bears in the SBS population face threats from a wide range of industrial activities,



COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 26 of 65

           Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 26 of 65
including onshore and offshore oil and gas development and increased shipping. They are

also subject to subsistence hunting and mortality due to interactions with humans where

there is a perceived threat to life and property.

       73.    FWS designated critical habitat under the ESA for polar bears in Alaska in

2011. Designation of Critical Habitat for the Polar Bear (Ursus maritimus) in the United

States, 75 Fed. Reg. 76,086, 76,088–91 (Dec. 7, 2010). The vast majority of the coastal

and offshore area covered by the ITR is designated as critical habitat for the species. Id.

at 76,086.

       74.    The SBS stock is in decline but data and information on the population

dynamics for the SBS polar bears are outdated and incomplete. The most recent SBS

stock assessment relied on data from 2001–2010 and estimated the population at

approximately 900 bears, representing a 50 percent decline since the 1980s. U.S. FISH &

WILDLIFE SERV., POLAR BEAR: SOUTHERN BEAUFORT SEA STOCK ASSESSMENT (2021)

at 6, 8. The minimum population estimate for the SBS stock is considerably lower: 782.

Id. at 8. A recent scientific report cited in the ITR, which relies on data gathered from

2001–2016, estimates the SBS population at 907 bears. Todd C. Atwood et al., U.S.

Geological Survey Wildlife Program, Analyses on Subpopulation Abundance and Annual

Number of Maternal Dens for the U.S. Fish and Wildlife Service on Polar Bears (Ursus

maritimus) in the Southern Beaufort Sea, Alaska, Open-File Report 2020-1087 (2020).

The most recent estimate of the number of polar bears in the Alaska portion of the SBS


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 27 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 27 of 65
stock, which encompasses 77.8% of the total range of this stock, was 573 bears in 2015,

with a fairly stable trend from 2006–2015, noting a sharp decline in 2013. Id.

       75.    The startling evidence of adverse impacts from climate change on SBS

polar bears is mounting and studies indicate that this stressed species is increasingly

incapable of absorbing continued disturbance from industrial activities. Research also

demonstrates that oil and gas activities pose a multi-faceted threat to polar bears and

suggests climate change will likely lead to reduced populations or even extirpation of

SBS polar bears.

       76.    The evidence also indicates that oil and gas activities on the North Slope

will exacerbate the threat of climate change to SBS polar bears. Noise and other impacts

from human activity and operation of equipment, especially aircraft and vehicle traffic,

have the potential to disturb polar bears nearby.

       77.    Cub mortality due to den disturbance and premature den abandonment is

one of the most significant risks posed by oil and gas activities. Disturbance of maternal

females during the winter denning period can result in premature den abandonment, or

earlier den emergences and departures, adversely affecting polar bear cub survival.

       78.    Aerial forward looking infra-red (FLIR) den detection technology,

historically relied upon by the oil and gas industry to detect and thus avoid disturbance of

polar bear dens, is not as effective as previously assumed.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 28 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 28 of 65
       79.    Recent research to test aerial FLIR effectiveness cited in the ITR found that

even after multiple aerial FLIR surveys, only 50% of dens were detected, indicating a

16% success rate for any single FLIR survey in that study. Susannah P. Woodruff &

Ryan R. Wilson, Evaluating the Efficacy of Aerial Infrared Sensors to Detect Artificial

Polar Bear Dens (2021) (under peer-review) (available at:

https://www.regulations.gov/document/FWS-R7-ES-2021-0037-0013) [hereinafter

Woodruff & Wilson 2021]; see also Comments from Dr. Steven C. Amstrup, Chief

Scientist for Polar Bears International re: Proposed Incidental Take Regulations for the

Take of SBS Polar Bears, 86 Fed. Reg. 29,364 (June 30, 2021) at 10 (explaining

implications of Woodruff & Wilson 2021 results).

       80.    A recent 2020 study by FWS and the United State Geological Survey

(USGS) stated that the current level of lethal takes for SBS polar bears “does not allow

any additional lethal take under the MMPA from other sources,” such as oil and gas

activities. Ryan R. Wilson & George M. Durner, Seismic Survey Design and Effects on

Maternal Polar Bear Dens, J. OF WILDLIFE MGMT. (2020) [hereinafter Wilson and

Durner 2020]. The study further states that due to the negative effects to cub survival

from early den emergence, nearly all dens must remain undisturbed for oil and gas

activities to meet MMPA requirements. Id.

       81.    Recent studies also indicate that bears that encounter oil and gas activities

are likely to already be in an energy-deficit state due to a loss of sea ice habitat because


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 29 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 29 of 65
their energy demands exceed their gains from capturing prey. George M. Durner, et al.,

Increased Arctic Sea Ice Drift Alters Adult Female Polar Bear Movements and

Energetics, 23 GLOBAL CHANGE BIOLOGY 3460 (2017); J.P. Whiteman et al., Summer

Declines in Activity and Body Temperature Offer Polar Bears Limited Energy Savings,

349 SCIENCE 295 (2015); A.M. Pagano, et al., High-Energy, High-Fat Lifestyle

Challenges an Arctic Apex Predator, the Polar Bear, 359 SCIENCE 568 (2018). As a

result, disturbance from oil and gas and other industrial activities will likely have a

greater impact than it would have in the past.

                             FWS’s Beaufort Sea ITR Process


       82.    In March 2021, AOGA submitted its complete petition requesting

incidental take regulations to FWS. The petition described intensive oil and gas

development currently in place on the North Slope as well as numerous expansion

projects and new exploration and development activities slated to occur across the North

Slope, including the Willow Master Development Project and additional westward

expansion into the National Petroleum Reserve-Alaska.

       83.    In order to facilitate these developments and maintain existing

infrastructure, AOGA’s application proposed FWS issue an ITR authorizing take of SBS

polar bears and Pacific walrus incidental to a broad range of industrial activities

including, but not limited to, drilling wells, constructing landing strips, roads, pads,



COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 30 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 30 of 65
onshore and subsea pipelines, conducting seismic and other surveys, and geotechnical

boring both on and offshore. Alaska Oil and Gas Association, Amended Petition for

United States Fish and Wildlife Service Incidental Take Regulations for Oil and Gas

Activities in the Beaufort Sea and Adjacent Lands 2021–2026, at 7–8 (Mar. 2021).

       84.    FWS issued a draft ITR in June 2021 analyzing AOGA’s petition. Marine

Mammals; Incidental Take During Specified Activities, 86 Fed. Reg. 29,364 (June 1,

2021) [hereinafter Draft ITR]. FWS stated that the specified activities covered by the

draft ITR include “oil and gas exploration, development, and production, extraction,

processing, transportation, research, monitoring, and support activities of multiple

companies” on the North Slope and nearshore Beaufort Sea. Id. at 29,365.

       85.    In its draft ITR, FWS determined that up to 92 polar bears would be taken

yearly by Level B harassment. Id. at 29,413. FWS calculated that 92 individuals represent

roughly 10% of the estimated population of 907 polar bears in the SBS stock and

therefore concluded that take would be of “small numbers.” Id. at 29,420.

       86.    FWS’s small numbers analysis based on annual take in the draft ITR was

inconsistent with the agency’s approach in three recent Alaska ITRs — all of which

reached conclusions regarding the MMPA’s small numbers requirement based on the

total number of marine mammals taken over the five-year ITR. See Marine Mammals;

Incidental Take During Specified Activities: Cook Inlet, Alaska, 84 Fed. Reg. 37,716,

37,733 (Table 10, Table 12), 37,735–36. (Aug. 1, 2019) (basing small numbers finding


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 31 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 31 of 65
on total sea otter take over five-year period); Marine Mammals; Incidental Take During

Specified Activities, 81 Fed. Reg. 52,276, 52,277 (Aug. 5, 2016) (stating that small

numbers finding for SBS polar bears must be based on “the total of such taking for the 5-

year regulatory period”); Marine Mammals; Incidental Take During Specified Activities,

78 Fed. Reg. 35,364, 35,415 (June 12, 2013) (Chukchi Sea ITR explaining in response to

a comment that FWS’s small numbers finding was premised on comparing total polar

bear take estimated over five-year period to the population).

       87.    FWS also calculated that, over the five-year lifespan of the draft ITR, there

would be 443 total Level B harassment takes of SBS polar bears. Draft ITR at 29,421.

Noting that total SBS polar bear take during the five years in which the previous ITR was

in place totaled 264, FWS explained that polar bear take under the draft ITR would be of

a “similarly” small number. Id.

       88.    In reaching its small numbers finding, FWS did not assess whether the total

take of 443 polar bears over a five-year period would be considered a small number.

       89.    The FWS also explained that it anticipated that only Level B harassment

would occur in its small numbers determination, and that harassment was unlikely to

significantly impact the health, reproduction, or survival of SBS polar bears. Id.

       90.    In assessing the amount of Level A take anticipated by the activities

described in AOGA’s petition, FWS created two categories: “serious” Level A

harassment, meaning impacts likely to result in mortality, and “non-serious” Level A


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 32 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 32 of 65
harassment. FWS did not define “non-serious Level A take,” which is not a category of

take recognized in the MMPA, but interpreted it to mean injuries or impacts that did not

fit its definition for “serious” Level A harassment. Id. at 29,395.

       91.       Applying this framework, FWS found a 29% annual probability of at least

one non-serious Level A take and a 45 to 46% annual probability of at least one serious

Level A or lethal take occurring. Id. at 29,412.

       92.       The draft ITR indicated that the annual mean number of cubs that would be

subject to “serious” Level A take or lethal take was 1.2 cubs, and the median was 0. Id.

The ITR also noted that the confidence interval for such take was 0 to 5 or 0 to 6 cubs

each year. Id.

       93.       FWS indicated that the calculated distribution of serious and non-serious

Level A take was “heavily skewed,” but did not explain what factors may have

contributed to this skew. Id.

       94.       FWS did not present the combined annual probability of all Level A

harassment and lethal take. Nor did FWS consider or present the probability of Level A

harassment or lethal take occurring in any one year of the five-year period of the ITR.

       95.       Ultimately, FWS concluded that the covered activities would not “result in

non-serious or serious injury Level A harassment or lethal take of polar bears” based on

the annual probability of each individual category of Level A take. Id. at 29,412. FWS

concluded the probabilities of these more severe forms of take were too low to warrant


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 33 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 33 of 65
consideration of their impacts. Id. The draft ITR did not consider the impacts to the SBS

stock from any Level A take occurring, and limited its consideration of impacts solely to

Level B harassment. Based on these limited considerations, the draft ITR concluded that

authorized polar bear take would not have a significant impact on the SBS stock of polar

bears. Id.

       96.    FWS also determined that the mitigation measures proposed in the draft

ITR provided for the least practicable adverse impact to SBS polar bears. FWS relied

primarily upon requirements that oil and gas operators utilize aerial FLIR surveys to

detect and avoid polar bear dens. The draft ITR required that “all denning habitat within

one mile of the ice-season industrial footprint will be surveyed twice each year. In years

w[h]ere seismic surveys are proposed, all denning habitat within the boundaries of the

seismic surveys will be surveyed three times.” Id. at 29,383. FWS required a buffer zone

of 1.6 km (1 mile) around known or suspected polar bear dens. Id. at 29,410.

       97.    As part of its analysis of these mitigation measures, FWS averaged the

success rate of aerial FLIR detection surveys from three studies and calculated that a

single aerial FLIR survey would successfully locate on average 41% of dens. Id. at

29,411.

       98.    FWS also issued a draft EA concluding that issuance of the draft ITR

would not significantly impact SBS polar bears. U.S. Fish & Wildlife Serv., Draft

Environmental Assessment for Proposed Rule to Authorize the Incidental Take of Small


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 34 of 65

          Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 34 of 65
Numbers of Polar Bears (Ursus maritimus) and Pacific Walrus (Odobenus rosmarus

divergens) During Oil and Gas Activities in the Beaufort Sea and Adjacent Coastal

(North Slope) Alaska, at 57 (2021).

       99.    FWS’s draft EA for the draft ITR considered an action and no action

alternative and did not analyze any other alternatives. Id. at 4. FWS stated that any

alternatives that might reduce impacts on denning polar bears by limiting the geographic

scope or placing time limits on the activities outlined in AOGA’s petition would not “be

practicable as they may interfere with human health and safety as well as the continuity

of oil and gas operations.” Id. at 53.

       100.   The draft EA’s no action alternative assumed oil and gas activities, and

commensurate incidental take of SBS polar bears, would proceed across the North Slope

as described in AOGA’s petition even if the FWS did not issue the draft ITR. Id. at 28.

       101. Plaintiffs and other individuals and groups submitted extensive legal and

technical comments on the FWS’s draft ITR and draft EA during the limited 30-day

public comment period. Letter from Alaska Wilderness League et al. to Marine Mammals

Management Office, U.S. Fish and Wildlife Serv., (July 1, 2021) [hereinafter League ITR

Comments]; Letter from Karimah Schoenhut, Sierra Club Staff Attorney to U.S. Fish and

Wildlife Serv. Re: Request for public comments on “Marine Mammals: Incidental Take

During Specified Activities; North Slope, AK,” Docket No. FWS-R7-ES-2021-0037, 86

Fed. Reg. 29,364 (July 1, 2021) [hereinafter Sierra Club ITR Comments]; Letter from


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 35 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 35 of 65
Center for Biological Diversity, et al. to Marine Mammals Management Office, U.S. Fish

and Wildlife Serv., (July 1, 2021) at 12 [hereinafter CBD ITR Comments].

       102. In their comments on the draft ITR, Plaintiffs explained that FWS failed to

provide a reasoned explanation for its determination that AOGA’s contemplated oil and

gas activities would take only “small numbers” of SBS polar bears, would have a

negligible impact on the SBS stock, and that the ITR provided for the least practicable

adverse impact to SBS polar bears and their habitat.

       103. Specifically, regarding FWS’s small numbers finding, Plaintiffs pointed out

that FWS considered only the number of polar bears authorized to be taken per year

under the ITR and had failed to compare the total number of takes anticipated over the

five-year life of the ITR — 443 Level B harassment takes — to the total population to

evaluate how that could be a small proportion. League ITR Comments at 19–20.

Plaintiffs explained that 443 takes amounted to a staggeringly high proportion of the

total SBS polar bear population — roughly half — and that FWS had not explained how

taking such a large percentage of the SBS stock constituted a “small number” under

the MMPA. Id. at 20. Plaintiffs also noted that 443 takes represented a near doubling of

the total take authorized under the previous Beaufort ITR and that FWS had failed to

contextualize the increase or explain how such an increase could be deemed “similarly

small.” Id. at 20. Plaintiffs also explained that FWS’s statement that take would be of

small numbers because the area of industry activity would be small compared to the


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 36 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 36 of 65
entire range of polar bears was arbitrary because the MMPA requires the agency to

consider impacts “within [the] specified geographic region” of the ITR, not across the

entire range of the species. CBD ITR Comments at 12. Plaintiffs explained FWS’s

interpretation renders the MMPA’s small numbers standard meaningless for species with

large geographic ranges, such as SBS polar bears. Id.

      104. Plaintiffs also pointed out that FWS’s small numbers finding in the draft

ITR represented an unexplained departure from the agency’s previous interpretation of

the MMPA’s small numbers requirement. Plaintiffs cited the preamble for the prior

Beaufort ITR (2016–2021) in which FWS’s statements articulated the small numbers

requirement in terms of total take over a five-year ITR. Sierra Club ITR Comments at 9–

10.

      105.    Plaintiffs also explained that, even if the impact to polar bears from

harassment were negligible, FWS could not allow take via harassment of more than small

numbers of polar bears under the MMPA. League ITR Comments at 20–21.

      106.   Additionally, Plaintiffs explained that because FWS had failed to

determine the extent to which there would be repeated harassment of the same

individuals, it therefore had to assume that each take would be of a distinct

individual. Id. at 21; Sierra Club ITR Comments at 9.

      107.   Regarding FWS’s negligible impact finding, Plaintiffs demonstrated that

FWS failed to rationally evaluate the probability of “serious” Level A harassment or


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 37 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 37 of 65
lethal take of at least one cub occurring over the five-year period of the ITR. League ITR

Comments at 22. The draft ITR provided a table which stated the annual probability of

serious Level A or lethal take occurring for each individual year of the ITR. The

probabilities ranged from 45 to 46%. The accompanying text of the ITR stated that the

probability was up to 42.6%. (This was apparently a typographical error, as the final ITR

subsequently confirmed that the numbers in Table 8 were the correct values, meaning that

the annual probabilities were from 45% up to 46.2%.)

       108.   Plaintiffs’ comments referenced and incorporated a memo from Dr. Trent

McDonald, a statistician, explaining that given a 42.6% annual probability of serious

Level A or lethal take, the probability of a serious Level A or lethal take occurring in at

least one year during the five-year period of the ITR was 94%. Id. at 22–23. In addition,

Dr. McDonald explained that given a 42.6% annual probability of serious Level A or

lethal take, the probability of serious Level A or lethal take occurring in two or more

years of the five-year ITR period was 70.64%. Id.

       109.   Plaintiffs also pointed out that if FWS had not split up Level A take into

“serious” and “non-serious” categories, the correct annual probability of at least one cub

suffering Level A harassment or lethal take would be approximately 73% to 75% for each

individual year of the ITR because “serious” and “non-serious” Level A take were

modeled as mutually-exclusive occurrences. Id. at 22; Sierra Club ITR Comments at 24.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 38 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 38 of 65
       110.   Plaintiffs also commented that the characterization of certain impacts to

newborn cubs as “non-serious” Level A injury was arbitrary and capricious given the

available science. Plaintiffs explained that the injury would be a reduction in the strength

and mobility critical to keeping up with the mother bear during the trip from the den back

to sea, and therefore critical to avoiding abandonment and predation. Sierra Club ITR

Comments at 29–33.

       111.   Plaintiffs also explained that accounting for the probability of lethal take of

polar bears under the ITR was crucial in light of the Wilson and Durner 2020 study’s

conclusion that any additional lethal take of SBS polar bears from oil and gas activities

would violate the MMPA and that nearly all dens must remain undisturbed for oil and gas

activities to meet MMPA requirements. League ITR Comments at 23. Pointing to these

findings, Plaintiffs explained it was critical for FWS to consider the high potential for

lethal take under the draft ITR and analyze whether the ITR would have more than a

negligible impact on the SBS population. Id.

       112.   Plaintiffs also commented that given the extremely high (i.e., greater than

94%) probability of unauthorized Level A or lethal take of cubs occurring in at least one

year of the ITR period due to the activities covered by the ITR, FWS’s authorization of

Level B harassment from those activities would violate the MMPA. Sierra Club ITR

Comments at 24.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 39 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 39 of 65
       113.   Plaintiffs also commented that FWS’s decision not to consider the impacts

of cub loss from serious Level A harassment or lethal take in its negligible impact

determination on the ground that a 45% to 46% probability of such take occurring in each

individual year of the ITR was too low to warrant consideration was unlawful. Plaintiffs

commented that FWS’s assertion that such a substantial probability was not sufficiently

likely to warrant consideration was plainly unlawful and arbitrary in light of FWS’s own

regulation making clear that an impact need only be “reasonably likely” — not likely, or

more likely than not. See Sierra Club ITR Comments at 15–16.

       114.   Plaintiffs also asserted that FWS had underestimated the probability of

Level A harassment and lethal take of newborn cubs by relying on irrationally inflated

success rates for den detection by aerial FLIR surveys. FWS’s model assumed that only

the dens that remain undetected after aerial FLIR surveys will be vulnerable to take.

Thus, the detection success rate used in FWS’s modeling of impacts affects its

assessment of the probability of take occurring. FWS relied on a detection success rate

that was obtained by averaging the rates from three studies. However, as Plaintiffs

commented, the data relied on in one of these studies was obtained under conditions that

were not commensurate to prevailing conditions during actual aerial FLIR surveys.

       115.   Plaintiffs’ comments incorporated a comment letter from polar bear expert

Dr. Steven Amstrup, the lead author of one of the studies used by FWS to generate the

aerial FLIR detection rate modeled for the draft ITR, who explained at length why FWS’s


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 40 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 40 of 65
reliance on a detection rate derived from his study would bias the results. See Sierra Club

ITR Comments at 36–38. Dr. Amstrup explained that the detection rates derived from his

study were biased high compared to detection rates realistically expected for the aerial

FLIR surveys that would occur under the ITR. Id. He explained that this was because in

his study, the researchers knew the locations of the dens in advance, and because they

used helicopters instead of fixed-wing aircraft, which allowed them to maneuver and

hover over the known den locations at different angles to maximize the potential for

detecting the den’s heat signal. Id. Dr. Amstrup also explained why the lower detection

success rates from the Woodruff and Wilson (2021) and Smith (2020) studies (the other

two studies used to generate the aerial FLIR detection rate modeled in for the draft ITR)

were more realistic. See Sierra Club ITR Comments at 42.

       116.   Regarding mitigation, Plaintiffs also pointed out that the draft ITR failed to

ensure the least practical adverse impact on polar bears because FWS’s assumption that a

single aerial FLIR survey would detect 41% of dens on average was a vast overestimate.

Plaintiffs explained that the ITR’s assumptions regarding the net detection success rate of

multiple aerial FLIR surveys were inflated and irrational, and that practicable mitigation

measures were disregarded. League ITR Comments at 51–55. First, as described above,

Plaintiffs explained that FWS’s decision to average three den detection studies was

improper, in part because at least one of the studies averaged substantially overestimates

the success of aerial FLIR surveys. Id. at 52–53. Second, Plaintiffs pointed out that


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 41 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 41 of 65
adequate den detection surveys require operators to follow specific criteria, such as

specifying the number of passes over an area and treatment of certain landscape features,

but FWS failed to include any detailed requirements for aerial FLIR surveys in the draft

ITR. Id. at 52.

       117.   Plaintiffs explained that FWS’s reliance on aerial FLIR surveys for

mitigation was problematic given the low success rate of the technology and FWS’s

failure to account for likely den detection rates under prevailing conditions. Id. at 52–53.

Plaintiffs cited studies indicating that reliance on FLIR technology could have significant

consequences as a large percentage of SBS polar bears are expected to be within the area

covered by the ITR and recent research indicates that aerial FLIR surveys may only

detect 16% of dens in the project area. Id. at 53.

       118.   Plaintiffs advised FWS to consider additional mitigation measures to ensure

the least practicable adverse impact on threatened SBS polar bears. Plaintiffs’ suggestions

included requiring protected species observers, restricting or prohibiting oil and gas

activities in certain areas, imposing a 1-mile buffer around suitable denning habitat, and

imposing spatial and temporal restrictions on activities impacting denning bears and cubs,

in particular seismic exploration. Id. at 54–55. Plaintiffs cited Wilson and Durner 2020 as

indicating that spatial and temporal restrictions help reduce impacts on denning bears,

and noted that FWS had recently required such restrictions in a proposed incidental

harassment authorization (IHA) for a seismic survey in the Arctic National Wildlife


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 42 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 42 of 65
Refuge to reduce impacts to SBS polar bears. Id. at 55; see Marine Mammals; Incidental

Take During Specified Activities; Proposed Incidental Harassment Authorization for

Polar Bears in the Arctic National Wildlife Refuge, Alaska, 85 Fed. Reg. 79,082 (Dec. 8,

2020) [hereinafter KIC IHA] at 79,086, 79,088–89, 79,110, 79,115.

       119.   Plaintiffs’ comments also addressed issues with FWS’s draft EA and

advised that the gaps and flaws contained in the draft ITR were reflected in the draft EA.

Plaintiffs explained that, as a result of the ITR’s deficiencies, the draft EA failed to fully

consider impacts to SBS polar bears and to demonstrate that the agency took a hard look

at the environmental impacts of the draft ITR. League ITR Comments at 13.

       120.   Plaintiffs further noted that the draft EA’s failure to analyze any

alternatives to the proposed action violated NEPA’s mandate to analyze a reasonable

range of alternatives. Id. at 14. Plaintiffs suggested alternatives such as limiting the

geographic scope of proposed oil and gas activities and placing time limits on activities

such as seismic exploration in order to reduce impacts on denning polar bears and their

critical habitat. Id. Plaintiffs pointed out that FWS had deemed such alternatives

reasonable in the context of the recently proposed KIC IHA. Id. at 14–15; see KIC IHA at

79,088–89, 79,112. Plaintiffs noted that FWS failed to explain why alternatives limiting

the geographic scope and timing of oil and gas activities were deemed unreasonable in

the draft ITR. League ITR Comments at 15.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 43 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 43 of 65
       121.   Given the flaws in FWS’s modeling and the resulting underestimate of take,

Plaintiffs also cautioned FWS regarding the agency’s yet-unfulfilled obligations under

the ESA. Id. at 10.

       122.   The ITR in effect at the time AOGA filed its petition expired on August 5,

2021. Draft ITR at 29,364.

       123.   On August 5, 2021, FWS issued the final ITR and made the regulations

effective immediately. Marine Mammals; Incidental Take During Specified Activities;

North Slope, Alaska 86 Fed. Reg. 42,982 (August 5, 2021) [hereinafter Final ITR].

       124.   In the final ITR, FWS conceded that the agency had to assume that each of

the 443 incidences of take it anticipated occurring under the ITR would impact a distinct

individual bear because FWS lacked the data to determine the extent to which there

would be repeated takes of the same bear. Final ITR at 43,039. Thus, FWS made clear

that up to 443 different members of the population of approximately 907 bears would be

taken by Level B harassment over the entire five-year period of the ITR.

       125.   FWS explained in the final ITR that the highest anticipated annual take of

92 individual polar bears for a single year of the ITR constitutes 10.14% of the total SBS

stock and concluded that proportion represents a small number. Id.

       126.   In reaching its small numbers finding in the final ITR, FWS still did not

consider the total taking authorized under the five-year ITR, which amounts to up to 443

distinct individuals and therefore 48.8% of the total SBS polar bear population of


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 44 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 44 of 65
approximately 907 bears. FWS also dismissed concerns that it had considered whether

take would be of small numbers in the context of the SBS polar bear’s geographic range,

rather than within the specified geographic area for the ITR. FWS stated the SBS polar

bear’s larger range means only a small proportion of polar bears will occur in the areas

where industrial activities occur. FWS reiterated that its small numbers determination

was based on the number of individual bears exhibiting a Level B response and the

population estimate.

       127.   FWS did not address, explain, or show awareness of the agency’s change in

policy regarding its interpretation of “small numbers,” despite the fact that the agency

previously interpreted small number analysis to require consideration of the total taking

over the entire five years of the ITR, whereas for the 2021–2026 Beaufort ITR, the

agency considered only annual take. FWS merely stated that its small numbers finding

was consistent with law, policy and “longstanding” agency practice. Id. at 43,044–45.

       128.   FWS reiterated in its comment response that it considered small numbers

on an annual basis and indicated that the agency’s use of annual take to reach its small

numbers finding was appropriate because (1) the SBS population estimate provides the

“population in any given contemporary year,” (2) LOAs are issued for one year, and (3)

use of annual take estimates “tracks with the use of ‘each’ in 16 U.S.C. 1371(a)(5)(A)(i).”

Id. at 43,044–45.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 45 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 45 of 65
       129.   The final ITR did not explain how nearly doubling the total SBS polar bear

take from the previous five-year ITR could reasonably be considered a “similarly small”

number. Instead, in FWS’s response to comments, the agency stated that take estimates

from previous ITRs were not relevant to the agency’s small numbers determination. Id. at

43,044.

       130.   The final ITR restated FWS’s negligible impact finding from the draft ITR,

which concluded that no take more severe than Level B harassment would occur, and did

not analyze the impact of serious Level A or lethal take of cubs on the population. FWS

reported an annual mean of 1.2 cubs taken by “serious” Level A or lethal take

representing a 45% to 46% yearly probability of serious Level A or lethal take, and a

29% yearly probability of non-serious Level A take, as in the draft ITR. Id. at 43,031.

FWS reiterated that the agency did not anticipate any Level A take based on those annual

probabilities of either category of Level A take occurring. Id. at 43,040, 43,045.

       131.   In response to comments questioning FWS’s failure to consider the impacts

of serious Level A or lethal take despite the substantial annual probability of 45% to

46%, FWS stated that it could discount that probability, as well as the mean “Serious

Level A lethal” take of 1.2 cubs each year because “the majority (i.e., 54%) of model

iterations estimated 0 serious takes by Level A harassment or lethal takes occurring

annually.” Id. at 43,044. In other words, FWS asserted that it could ignore that serious




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 46 of 65

          Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 46 of 65
Level A or lethal take of one or more cubs occurred in 46% of the model runs simply

because it did not occur in the other 54% of the model runs.

       132.   The final ITR explained that FWS distinguished between serious and non-

serious Level A harassment because only serious Level A take (i.e., take likely to result

in serious injury or mortality) affects annual rates of recruitment and survival and,

therefore, only serious Level A take is pertinent to the negligible impact standard. Id. at

43,047. The final ITR acknowledged that the injury it had characterized as “non-serious”

was a reduction in fitness of newborn cubs to survive the trip back to the sea, but asserted

that it considered it “non-serious” because it lacked a study to quantify the likelihood that

such injury would cause death. Id. at 43,055.

       133.   The final ITR does not address the fact that the annual probability of

serious Level A or lethal take predicted by FWS’s model means that there is over a 94%

probability of such take occurring in at least one year under the ITR or explain how FWS

could reasonably disregard the extremely high probability of that take. Id. at 43,031,

43,040.

       134.   Nor did FWS explain how it could disregard the75% annual probability of

an unauthorized Level A or lethal take for each year of the combined “serious” and “non-

serious” categories.

       135.   Given a 75% annual probability of Level A or lethal take, the probability of

Level A or lethal take occurring in at least one year of the five years of the ITR is 99.9%.


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 47 of 65

          Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 47 of 65
       136.   A 75% annual probability of Level A or lethal take means that the annual

probability that no Level A or lethal take will occur is 25% or 0.25 (100% - 75% = 25%).

Given that 25% annual probability, the probability that no Level A or lethal take will

occur in any year of the five-year ITR period is 0.25 x 0.25 x 0.25 x 0.25 x 0.25 =

0.0009765625. Thus, the probability that such take will occur at least once over the

course of the five-year ITR period is 1 - 0.0009765625 = 0.999023, or 99.9%.

       137.   Instead of addressing these issues, in the final ITR, FWS asserted that

annual take is the most appropriate way to address the negligible impact standard “which

is expressed in annual terms.” Id. at 43,047.

       138.   In response to comments that FWS improperly averaged the unrealistically

high detection success rate for aerial FLIR surveys derived from the Amstrup (2004)

study with the lower rates from the more realistic Smith (2020) and Wilson and Woodruff

(2021) studies, FWS asserted that the 55% success rate from Amstrup (2004) was not

meaningfully different from the 45% success rate from the Smith (2020) study. Id. at

43,060. FWS also asserted that it would be “likely inappropriate” to rely on an average

detection success rate based only on the 24% success rate from Woodruff and Wilson

(2021) study and the 45% from the Smith (2020) because there were “caveats” related to

the Woodruff and Wilson study that FWS had not revealed to the public. Id. FWS

provided only one example of such a reason — that the researchers were not allowed to

see the GPS navigation coordinates for the areas they were scanning for dens. FWS failed


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 48 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 48 of 65
to provide any rational explanation of why that measure, which was intended by the

researchers to eliminate bias in the results, would instead introduce bias. Id. at 43,058.

FWS did not examine how its modeling of impacts would be affected by using an

average success rate for aerial FLIR surveys based only on the Woodruff and Wilson

(2021) and Smith (2020) studies.

       139.   FWS therefore persisted in using the average 41% success rate determined

by averaging together the 55%, 45%, and 24% success rates from the three studies for the

aerial FLIR survey detection rate in its model.

       140.   The final ITR concluded that the mitigation measures required by FWS

ensured the least practicable impact on SBS polar bears. Id. at 43,041. FWS retained the

requirement to conduct three aerial FLIR surveys prior to seismic exploration and did not

reconsider its assumption that each individual aerial FLIR survey would detect on

average 41% of dens. Id. at 43,030, 43,059. FWS added requirements for weather

conditions when aerial FLIR surveys could be conducted, but did not include parameters

such as flight paths, requiring a specific number of passes over denning habitat, or use of

helicopters as additional mitigation measures in the final ITR. FWS explained that such

measures were “already implicitly required” because the estimated 41% den detection

rate for a single aerial FLIR survey was based on studies with an “analytical approach”

requiring that all den habitat be adequately surveyed. Final ITR at 43,060. FWS also

stated that the number of survey flights required in the ITR was “adequate for reducing


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 49 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 49 of 65
take sufficiently while still feasible for Industry to conduct during the short period of the

winter when [aerial FLIR survey] flights can be reliably done.” Id.

       141.   The final ITR included a list of mitigation measures that were deemed

impracticable including spatial and temporal restrictions on activities and providing one-

mile buffers, within which activities would be precluded, around all known polar bear

denning habitat. Id. at 43,041.

       142.   Regarding spatial and temporal restrictions, FWS explained that some

restrictions “inherent to AOGA’s specified activities” — such as project footprints and

the seasonal nature of activities — were included in the final ITR and that FWS

considered those to be “restrictions” on the timing and locations of activities. Id. at

43,063. The final ITR stated that additional spatial and temporal mitigation measures

were rejected because AOGA “made clear” any further measures would be impracticable

due to unspecified “regulatory and safety requirements.” Id. at 43,041, 43,063. FWS did

not explain what spatial and temporal restrictions were considered by the agency or what

regulatory and safety requirements made imposition of all spatial and temporal

restrictions, beyond the inherent parameters of individual oil and gas projects,

impracticable.

       143.   FWS concluded that imposing one-mile buffers around suitable denning

habitat in order to potentially reduce impacts to denning SBS polar bears and cubs was




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 50 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 50 of 65
impracticable because many existing oil and gas operations occur within denning habitat.

Id. at 43,041.

       144.      FWS did not explain why imposing buffers around suitable denning habitat

for activities without existing facilities, such as seismic exploration, would be

impracticable.

       145.      FWS also asserted that maintaining a buffer from suitable denning habitat

was impracticable because snow drifts with sufficient snow for dens “differ from year-to-

year [due to] terrain and weather conditions. The ability to identify areas in which these

snow drifts may occur each year prior to operations is not practicable.” Id. at 43,065.

FWS failed to reconcile this assertion with the ITR’s requirements for aerial FLIR

surveys to survey denning habitat three times. Seismic operators necessarily would

identify the locations of such snow drifts within the mapped suitable denning habitat (i.e.,

the locations with slope and bank characteristics capable of sustaining such snow

accumulations) during the aerial FLIR surveys. Yet FWS did not explain why buffers

could not be established based on the locations of the snow accumulations studied during

the aerial FLIR surveys.

       146.      In July 2021, FWS issued a final EA concluding that issuance of the final

ITR would not significantly impact SBS polar bears. U.S. Fish & Wildlife Serv., Final

Environmental Assessment for the Final Rule to Authorize the Incidental Take of Small

Numbers of Polar Bears (Ursus maritimus) and Pacific Walrus (Odobenus rosmarus


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 51 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 51 of 65
divergens) During Oil and Gas Activities in the Beaufort Sea and Adjacent Coastal

Alaska (2021) [hereinafter Final EA].

       147.   FWS did not consider any reasonable alternatives to AOGA’s proposed

action in the final EA. Final EA at 8–9, 45.

       148.   Regarding alternatives, the final EA included the same list of potential

mitigation measures found in the final ITR including “additional spatial and temporal

restrictions on surface activity” and stated that none of the measures listed were

considered practicable. Id. at 54–55.

       149.   FWS explained that the agency did not need to consider spatial and

temporal mitigation measures when reaching their least practicable impact finding

because AOGA’s application included “key” spatial and temporal restrictions. Id.

       150.   The final EA does not explain what additional spatial and temporal

restrictions were considered, why they were deemed impracticable, or otherwise explain

FWS’s failure to analyze reasonable alternatives to AOGA’s proposed action.

       151.   In August 2021, FWS issued the BiOp for the ITR analyzing impacts to

polar bears and other protected species under FWS’s jurisdiction. FWS, Biological

Opinion for the Beaufort Sea Incidental Take Regulations 2021–2026 (August 3, 2021)

[hereinafter FWS BiOp].

       152.   FWS’s BiOp concluded that the agency’s decision to issue the ITR was not

likely to jeopardize the continued existence of the polar bear species. Id. at 41.


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 52 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 52 of 65
       153.    FWS’s BiOp stated that the ITR anticipated only Level B harassment of

polar bears and no Level A harassment or lethal take. Id. at 38. The ITS was limited to

443 incidents of Level B harassment and did not authorize Level A harassment or lethal

take. Id. at 41–42.

       154.    The BiOp’s reinitiation notice states reinitiation of formal consultation

“may” be required if the amount of Level B harassment take authorized under the ITR is

exceeded or if injury or lethal take of polar bears occurs. Id. at 43.

       155.    The BiOp’s reinitiation notice uses discretionary language. FWS

interpreted its regulations as not mandating the reinitiation of consultation even when the

level of take authorized in the ITS is exceeded.

                              VI.    CLAIMS FOR RELIEF
                                       COUNT I
              (Violation of MMPA and APA; Arbitrary Small Numbers Finding)

       156.    Plaintiffs incorporate by reference all preceding paragraphs.

       157.    Pursuant to the MMPA, agencies may authorize the incidental taking of

small numbers of marine mammals for a period of up to five years, provided certain

conditions are met. 16 U.S.C. § 1371(a)(5)(A)(i)(I). The MMPA requires agencies

consider the total amount of take authorized during a five-year ITR period when reaching

a small numbers finding, not only the amount of take authorized annually. Id.

       158.    In several recent ITRs, FWS described or applied the small numbers

requirement in a manner consistent with the interpretation that the total number of

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 53 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 53 of 65
distinct individual members of the population taken over the entire period of the ITR

must be compared to the population to determine whether it is a small proportion, and

therefore a small number.

       159.   In reaching its small numbers finding, FWS failed to compare the total take

of distinct individual SBS polar bears over the five-year period of the Beaufort ITR to the

SBS population. FWS solely considered the 92 polar bear takes predicted to occur

annually in making that comparison.

       160.   FWS’s total take estimate indicates that oil and gas activities outlined in the

ITR will result in 443 Level B harassment takes over the five-year ITR, which constitutes

roughly half the population of SBS polar bears.

       161.   FWS failed to acknowledge or explain how take of nearly half of all SBS

polar bears could reasonably be considered a “small number” under the MMPA.

       162.   FWS also failed to acknowledge the agency’s changed interpretation of the

small numbers requirement or provide a reasoned explanation for why the agency

reversed its prior position that the total take authorized under a five-year ITR must be

compared to the population when making its small numbers determinations.

       163.   FWS’s failure to evaluate the proportion of the population comprised by the

total take of individuals over the five-year duration of the ITR, failure to reasonably

explain its small numbers finding, and failure to acknowledge or explain its changed

interpretation of the small numbers’ requirement renders the ITR arbitrary, capricious,


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 54 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 54 of 65
and not in accordance with the law, and FWS’s promulgation of the ITR was done

without following the procedures required by the MMPA, its implementing regulations,

and the APA. 5 U.S.C. § 706(2).

                                   COUNT II
          (Violation of MMPA and APA; Arbitrary Negligible Impact Finding)

       164.   Plaintiffs incorporate by reference all preceding paragraphs.

       165.   Incidental take of small numbers of marine mammals may only be

authorized pursuant to the MMPA if the total take over a five-year period will have no

more than a “negligible impact” on species and stocks. 16 U.S.C. § 1371(a)(5)(A)(i)(I).

       166.   FWS failed to consider the total likelihood of Level A take by dividing it

into two categories — serious and non-serious — and only accounting for take deemed

“serious” in its negligible impact analysis. The MMPA contains no such categories of

Level A take. Based on FWS’s model, had FWS properly accounted for the probability of

all Level A take as defined by the MMPA, the agency would have found a total annual

probability of at least one cub suffering Level A harassment or lethal take of

approximately 75%.

       167.   FWS unlawfully classified and discounted the impact of “non-serious”

Level A take on the ground that, though survival fitness would be reduced by the injury,

FWS lacked data to quantify the probability of death occurring from that injury. FWS

therefore treated an injury that it recognized would impair the ability of cubs to survive as

if it had no effect at all, contrary to the evidentiary burden imposed by the MMPA.

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 55 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 55 of 65
       168.   As a result of these errors, the negligible impact finding failed to consider

the impact on the population of authorizing activities causing an annual 75% probability

of reducing the fitness or causing the death of one or more cubs each and every year for

the five years of the ITR.

       169.   In reaching its negligible impact finding, FWS also failed to consider the

projected total Level A take of SBS polar bears over the five-year period of the ITR.

FWS predicted that the probability of serious Level A harassment or lethal take of at least

one polar bear cub under the ITR ranged from 45% to 46% annually, for each year of the

ITR. Based on these annual probabilities, FWS concluded the activities outlined in the

ITR were not sufficiently likely to result in Level A harassment or lethal take.

       170.   FWS failed to consider that the individual annual probabilities of 45% to

46% mean that there is over a 94% probability of serious Level A harassment or lethal

take occurring in at least one of the five years of the ITR period, and over a 70%

probability of it occurring in at least two of those five years.

       171.   By failing to evaluate the probability of serious Level A or lethal take

occurring in at least one or more years of the five-year period, and the resultant high

probabilities of cub losses occurring in two or more years, FWS’s negligible impact

finding failed to consider the full impact of the ITR on the SBS population.

       172.   FWS’s negligible impact finding also failed to consider the impacts of

“serious” Level A or lethal take of cubs by discounting the 45% to 46% annual


COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 56 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 56 of 65
probability of such take occurring as not sufficiently likely to warrant considering the

impacts of such cub loss on the SBS population. Discounting a 45% to 46% probability

as “not reasonably likely” to occur is arbitrary and capricious, and contrary to the plain

language of the MMPA.

       173.   Finally, FWS’s estimates of the extent and likelihood of take of denning

cubs were based on modeling that only considered impacts to dens that would be left

undetected after multiple aerial FLIR surveys. In that modeling, FWS relied on a den

detection success rate that was arbitrarily inflated by reliance on data from a study

conducted under inapposite and unrealistic conditions, according to its lead author, Dr.

Amstrup. FWS’s reliance on the inflated den-detection success rate, and its failure to

evaluate the impacts on the model outcomes of using that rate instead of one based only

on the two more realistic studies renders the negligible impact finding arbitrary and

capricious.

       174.   FWS’s failure to account for total Level A take and failure to reasonably

explain its negligible impact finding renders the ITR arbitrary, capricious, and not in

accordance with the law, and FWS’s promulgation of the ITR was done without

following the procedures required by the MMPA, its implementing regulations, and the

APA. 5 U.S.C. § 706(2).




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 57 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 57 of 65
                                       COUNT III
              (Violation of MMPA; Failure to Account for Take Likely to Occur)

       175.     Plaintiffs incorporate by reference all preceding paragraphs.

       176.     Agencies authorizing incidental take of marine mammals must ensure that

all take that will occur from the subject activities would comply with the MMPA. 50

C.F.R. § 18.27(f)(1)–(2); Kokechik Fishermen’s Ass’n, 839 F.2d at 801–02.

       177.     FWS violated the MMPA by authorizing Level B take of SBS polar bears

when it is highly likely that the activities specified in the ITR will also result in

unauthorized Level A harassment or lethal take. The annual probability of at least one

cub suffering Level A harassment or lethal take is 75% (combined “serious” and “non-

serious” Level A take as modeled) in each and every year of the five years of the ITR.

That amounts to approximately a 99.9% probability of Level A or lethal take occurring in

at least one year of the five-year ITR. Even accepting FWS’s arbitrary segmentation of

Level A take into “serious” and “non-serious,” the total probability of “serious” Level A

or lethal take of cubs occurring in at least one year of the five-year ITR period is over

94%.

       178.     FWS’s authorization of Level B harassment for activities that are highly

likely to cause more Level A or lethal of take prohibited by the MMPA renders the ITR

arbitrary, capricious, and not in accordance with the law, and FWS’s issuance of the ITR

was done in violation of the requirements imposed by the MMPA, its implementing

regulations, and the APA. 5 U.S.C. § 706(2).

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 58 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 58 of 65
                                  COUNT IV
(Violation of MMPA and APA; Failure to Ensure the Least Practicable Adverse Impact)

       179.   Plaintiffs incorporate by reference all preceding paragraphs.

       180.   Pursuant to the MMPA, an ITR authorizing take of marine mammals must

prescribe the “means of effecting the least practicable adverse impact on such species or

stock and its habitat.” 16 U.S.C. § 1371(a)(5)(A)(i)(II); 50 C.F.R. § 18.27(e). Agencies

are required to mitigate impacts to the greatest extent practicable even where the impacts

that would be reduced or eliminated are “negligible impacts.” Nat. Res. Def. Council, Inc.

v. Pritzker, 828 F.3d 1125, 1133–34 (9th Cir. 2016).

       181.   In promulgating the ITR, FWS failed to adequately consider timing and

geographic restrictions on seismic exploration and other oil and gas activities that would

potentially reduce impacts to denning SBS polar bears and cubs.

       182.   The final ITR considered only one geographic restriction — the placement

of one-mile buffer around suitable denning habitat. FWS deemed this potential mitigation

measure impracticable for all activities specified in the ITR because some existing oil and

gas operations occur in suitable denning habitat. FWS did not consider placing a one-mile

buffer around suitable denning habitat for new oil and gas activities specified in the ITR

such as seismic exploration. FWS also did not consider any timing restrictions on

activities, including for seismic exploration.

       183.   FWS asserted that a buffer around suitable denning habitat would be

impracticable because locating the areas with actual snow accumulation sufficient for

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 59 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 59 of 65
denning in a given year would be impracticable. FWS did not attempt to reconcile this

assertion with the ITR’s requirement that seismic survey operators conduct aerial FLIR

surveys over such snow accumulation areas within mapped suitable denning habitat, and

therefore the locations of suitable denning habitat in a given year would necessarily be

identified in advance, making it practicable to impose such a buffer.

         184.   A study cited in Plaintiffs’ comments regarding restrictions contained in a

recent draft IHA demonstrate that timing and geographic restrictions on activities such as

seismic exploration both mitigate impacts and are practicable to implement. FWS offered

conclusory statements but did not explain why such restrictions would not be practicable

in the ITR.

         185.   By failing to adequately consider timing and geographic restrictions as

mitigation measures, FWS could not reasonably ensure that the oil and gas activities

described in the ITR would have the least practicable adverse impact on the SBS polar

bears.

         186.   FWS’s failure to adequately consider timing and geographic restrictions on

oil and gas activities or to reasonably explain why such mitigation measures are not

practicable renders the final ITR arbitrary, capricious, and not in accordance with the law.

FWS’s issuance of the ITR was done without following the procedures required by the

MMPA, its implementing regulations, and the APA. 5 U.S.C. § 706(2).




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 60 of 65

          Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 60 of 65
                                      COUNT V
      (Violation of NEPA; Failure to Consider a Reasonable Range of Alternatives)

       187.   Plaintiffs incorporate by reference all preceding paragraphs.

       188.   NEPA requires agencies to consider a reasonable range of alternatives

when preparing an EA. 40 C.F.R. § 1501.5.

       189.   FWS failed to consider a reasonable range of alternatives in the final EA

that would avoid or minimize impacts to SBS polar bears and their habitat from the oil

and gas activities specified in the ITR.

       190.   The final EA failed to consider viable alternatives with the potential to

reduce adverse impacts on SBS polar bears and their critical habitat, including

requirements for a narrower geographic scope of oil and gas activities and imposing

timing limitations to avoid impacts to denning bears.

       191.   FWS failed to adequately explain the failure to consider viable alternatives

to reduce impacts resulting from the ITR.

       192.   FWS’s failure to consider alternatives renders the final EA and FONSI

arbitrary, capricious, and not in accordance with the law, and the final EA and FONSI

were adopted without observance of the procedures required by NEPA, its implementing

regulations, and the APA. 5 U.S.C. § 706(2).




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 61 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 61 of 65
                                      COUNT VI
        (Violation of ESA Section 7; Failure to Prepare a Legally Sufficient BiOp)

       193.   Plaintiffs incorporate by reference all preceding paragraphs.

       194.   Pursuant to the ESA, where a BiOp results in a no jeopardy finding but

finds that take is reasonably certain to occur, the BiOp must contain an ITS specifying the

amount or extent of incidental take authorized, among other requirements. 16 U.S.C. §

1536(b)(4); 50 C.F.R. § 402.14(i). In the event that the amount of take specified in an ITS

is exceeded, the ESA requires immediate re-initiation of formal consultation. 16 U.S.C. §

1536(o)(2); 50 C.F.R. §§ 402.14, 402.16.

       195.   FWS’s BiOp failed to require immediate and nondiscretionary reinitiation

of formal consultation. The reinitiation notice in FWS’s BiOp indicated formal

consultation “may be required” if the extent of Level B harassment authorized for polar

bears in the ITS is exceeded or if injurious or lethal polar bear take occurs.

       196.   The ITS included in FWS’s BiOp failed to account for Level A or lethal

take of SBS polar bears, which is reasonably certain to occur as a result of the activities

covered by the ITR.

       197.   FWS’s discretionary reinitiation notice and failure to account for all

reasonably certain take renders the BiOp arbitrary, capricious, and not in accordance with

the law, and adoption of the BiOp was done without observance of the procedures

required by the ESA, its implementing regulations, and the APA. 5 U.S.C. § 706(2).



COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 62 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 62 of 65
                                REQUEST FOR RELIEF

       Plaintiffs respectfully request that this Court grant the following relief:

       1.     Declare that in issuing the ITR, FWS violated the MMPA and the APA;

       2.     Declare that in issuing the final EA and FONSI, FWS violated NEPA and

the APA;

       3.     Declare that in issuing the BiOp, FWS violated the ESA and the APA;

       4.     Declare that the invalid ITR, final EA, FONSI, and BiOp cannot serve as

the basis for any future actions, including LOAs, and declare that the actions as set forth

above are arbitrary, capricious, an abuse of discretion or not in accordance with law and

without observance of procedure required by law;

       5.     Vacate and set aside as unlawful any and all agency approvals and

underlying analysis documents, including the ITR, final EA, FONSI, and BiOp, and any

LOAs based on these unlawful actions;

       6.     Enter appropriate injunctive relief;

       7.     Retain continuing jurisdiction over this matter until Federal Defendants

fully remedy these violations of law;

       8.     Award Plaintiffs all reasonable costs and fees as authorized by law; and

       9.     Grant such other relief as this Court deems just and proper.




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 63 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 63 of 65
Respectfully submitted this 16th day of September 2021,


                                         s/ Bridget Psarianos _____________
                                        Bridget Psarianos (AK Bar No. 1705025)
                                        Brook Brisson (AK Bar No. 0905013)
                                        Joanna Cahoon (1405034)
                                        TRUSTEES FOR ALASKA
                                        1026 W. Fourth Avenue, Suite 201
                                        Anchorage, AK 99501
                                        Phone: (907) 276-4244
                                        Fax: (907) 276-7110
                                        bpsarianos@trustees.org
                                        bbrisson@trustees.org
                                        jcahoon@trustees.org

                                        Attorneys for Plaintiffs
                                        Alaska Wildlife Alliance, Alaska Wilderness
                                        League, Defenders of Wildlife, Environment
                                        America, and Sierra Club

                                        ___________________
                                         s/ Karimah Schoenhut (consent)
                                        Karimah Schoenhut (pro hac vice pending)
                                        SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
                                        50 F St., NW 8th Floor
                                        Washington, DC 20001
                                        Phone: (202) 548-4584
                                        Fax: (202) 547-6009
                                        karimah.schoenhut@sierraclub.org

                                        Attorney for Plaintiff Sierra Club

                                        s/ Kristen Monsell (consent)
                                        Kristen Monsell (pro hac vice pending)
                                        CENTER FOR BIOLOGICAL DIVERSITY
                                        1212 Broadway, Suite 800
                                        Oakland, CA 94612
                                        Phone: (510) 844-7137
                                        Fax: (510) 844-7150
                                        kmonsell@biologicaldiversity.org

COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 64 of 65

        Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 64 of 65
                                       Attorney for Plaintiffs Center for Biological
                                       Diversity and Friends of the Earth




COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Alaska Wildlife Alliance v. U.S. Fish and Wildlife Service
Case No. 3:21-cv-00209-JWS                                 Page 65 of 65

       Case 3:21-cv-00209-JWS Document 1 Filed 09/16/21 Page 65 of 65
